United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 05-1004
                                 ___________

Larry Kenneth Alexander,                  *
                                          *
             Appellant,                   *
                                          *
        v.                                *
                                          * Appeal from the United States
DaimlerChrysler Services North            * District Court for the
America, L.L.C., a Michigan limited       * District of Minnesota.
liability company f/k/a Chrysler          *
Financial Corporation f/k/a               *      [UNPUBLISHED]
Chrysler Financial Company, L.L.C.;       *
Robert Fletcher, in his official capacity *
as the Ramsey County Sheriff,             *
                                          *
             Appellees.                   *
                                     ___________

                            Submitted: March 7, 2006
                               Filed: April 3, 2006
                                ___________

Before MURPHY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.
      Larry K. Alexander appeals the district court’s1 Federal Rule of Civil Procedure
12(b)(1) dismissal of his federal action challenging a state foreclosure action. We
affirm.

       We review de novo a dismissal for lack of subject matter jurisdiction. See
Mosby v. Ligon, 418 F.3d 927, 931 (8th Cir. 2005). We agree with the district court
that Alexander’s claims were barred by the Rooker-Feldman2 doctrine because they
either had been resolved by the state courts before Alexander brought the instant
action or Alexander could have raised them in the state courts. See Exxon Mobil
Corp. v. Saudi Basic Indus. Corp., 125 S. Ct. 1517, 1521-22 (2005) (Rooker-Feldman
doctrine bars cases brought by state-court losers who complain of injuries by state-
court judgments rendered before district court proceedings commenced and invite
district court to review and reject those judgments); Mosby, 418 F.3d at 932 (where
plaintiff failed to raise, but could have raised, constitutional claims before state court,
district court lacked jurisdiction under Rooker-Feldman doctrine to consider them).

       Further, we find the district court did not abuse its discretion in setting aside an
entry of default, see Johnson v. Dayton Elec. Mfg. Co., 140 F.3d 781, 783-85 (8th Cir.
1998); or in forbidding Alexander from bringing another action about the subject
property without leave of court, see In re Nat’l Warranty Ins. Risk Retention Group,
384 F.3d 959, 962 (8th Cir. 2004).

     Accordingly, we affirm the judgment of the district court.                 We deny
Alexander’s motion to file a supplemental memorandum.


      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Susan R.
Nelson, United States Magistrate Judge for the District of Minnesota.
      2
      Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); D.C. Court of Appeals v.
Feldman, 460 U.S. 462 (1983).

                                           -2-